UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7153



DAVID HENRY MILLER,

                                              Plaintiff - Appellant,

          versus


STATE   OF  NORTH     CAROLINA   DEPARTMENT   OF
CORRECTION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-214-5-BO)


Submitted:   November 8, 2001           Decided:     November 16, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


David Henry Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Henry Miller appeals the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint for his

failure to sufficiently particularize it.    We have reviewed the

record and the district court’s order.   We affirm the order on the

reasoning of the district court but modify it to provide that the

dismissal of Miller’s complaint is without prejudice.    Miller v.

North Carolina Dep’t of Corr., No. CA-01-214-5-BO (E.D.N.C. June

11, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                 2